Alpha Hedged Strategies Fund Beta Hedged Strategies Fund Each a series of AIP Alternative Strategies Funds July 22, 2008 Supplement to the Prospectus Class C Shares dated April 30, 2008 Effective immediately, the following information supplements the section titled “Investment Sub-Advisors to Underlying Funds” on the inside front cover of the prospectus. NEF Advisors, LLC Addition of Sub-Advisor Effective May 20, 2008, the Board of Trustees has appointed NEF Advisors, LLC (“NEF”), as sub-advisor to the Underlying Funds Trust (the “Trust”) to manage a portion of an Underlying Fund’s assets.The appointment of NEF does not require shareholder approval under the terms of the exemptive order issued to the Funds by the SEC.The exemptive order permits the Advisor to hire new sub-advisors subject to certain conditions and approval by the Board of Trustees, but without shareholder approval. Therefore, the section of the Prospectus on pages 34-42 describing the sub-advisors to the Funds is hereby amended to add the following: NEF Advisors, LLC: The Advisor has entered into a sub-advisory agreement with NEF Advisors, LLC (“NEF”), to manage a portion of the Energy and Natural Resources – 1 Portfolio. NEF is located at 527 Madison Avenue, 6th Floor, New York, NY 10022, and is a registered investment advisor.NEF provides investment advice and portfolio management services to investment companies.As of June 20, 2008, NEF managed approximately $14 million in assets. Please retain this Supplement with your Prospectus for future reference. Alpha Hedged Strategies Fund Beta Hedged Strategies Fund Each a series of AIP Alternative Strategies Funds July 22, 2008 Supplement to the Prospectus dated April 30, 2008 Effective immediately, the following information supplements the section titled, “Investment Sub-Advisors to Underlying Funds” on the inside front cover of the prospectus. NEF Advisors, LLC Addition of Sub-Advisor Effective May 20, 2008, the Board of Trustees has appointed NEF Advisors, LLC (“NEF”), as sub-advisor to the Underlying Funds Trust (the “Trust”) to manage a portion of an Underlying Fund’s assets.The appointment of NEF does not require shareholder approval under the terms of the exemptive order issued to the Funds by the SEC.The exemptive order permits the Advisor to hire new sub-advisors subject to certain conditions and approval by the Board of Trustees, but without shareholder approval. Therefore, the section of the Prospectus on pages 34-42 describing the sub-advisors to the Funds is hereby amended to add the following: NEF Advisors, LLC: The Advisor has entered into a sub-advisory agreement with NEF Advisors, LLC (“NEF”), to manage a portion of the Energy and Natural Resources – 1 Portfolio. NEF is located at 527 Madison Avenue, 6th Floor, New York, NY 10022, and is a registered investment advisor.NEF provides investment advice and portfolio management services to investment companies.As of June 20, 2008, NEF managed approximately $14 million in assets. Please retain this Supplement with your Prospectus for future reference. Alpha Hedged Strategies Fund Beta Hedged Strategies Fund Each a series of AIP Alternative Strategies Funds No Load Shares Class C Shares July 22, 2008 Supplement to the Statement of Additional Information dated April 30, 2008 Effective immediately, the Statement of Additional Information is hereby supplemented with the following language. Addition of Sub-Advisor Effective May 20, 2008, the Board of Trustees has appointed NEF Advisors, LLC (“NEF”), as sub-advisor to the Underlying Funds Trust (the “Trust”) to manage a portion of an Underlying Fund’s assets.The appointment of NEF does not require shareholder approval under the terms of the exemptive order issued to the Funds by the SEC.The exemptive order permits the Advisor to hire new sub-advisors subject to certain conditions and approval by the Board of Trustees, but without shareholder approval. Therefore, the section entitled, “Sub-Advisors” in the Statement of Additional Information (“SAI”) on pages 24-30 is hereby amended to add the following: NEF Advisors, LLC: The Advisor has entered into a sub-advisory agreement with NEF Advisors, LLC (“NEF”), to manage a portion of the Energy and Natural Resources – 1 Portfolio. NEF is located at 527 Madison Avenue, 6th Floor, New York, NY 10022, and is a registered investment advisor.NEF provides investment advice and portfolio management services to investment companies.As of June 20, 2008, NEF managed approximately $14 million in assets. Please retain this Supplement with your SAI for future reference.
